DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 04, 2022 has been entered.
Response to Applicant’s Amendments and Arguments
Claim 5 has been previously cancelled. Claims 1-4, 6-20 are currently pending in the application, and are considered in this Office action, with claims 1 and 15 amended.
Applicant’s arguments with respect to the amended claims 1 and 15 have been considered but are moot because the arguments refer to claim limitations that have not been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9-14 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 recites “the first and second arm members” (line 3). There is insufficient antecedent for this limitation in the claim. For the purpose of this examination, claim 9 is interpreted as being dependent on claim 8. Correction and/or clarification is required. This rejection affects claims dependent on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 110881920 A, cited in IDS), hereinafter Yang. 
Regarding claim 15, Yang discloses a removable article holder assembly (1, Fig. 1) comprising a base (11); an arm member (unit formed by flip plate 12 with turntable 2, Fig. 2) removably coupled to the base (para 37), the arm member configured to extend outward from the base in an engaged position when secured to a first attachment location (via 4 and 5, paras 38, claim 6), and to rest against the base in a second attachment location in a disengaged position (claims 4, 5). The notch 122 in the flip plate 12 (e.g. Figs. 4, 5, para 41) is interpreted as a recess, in the broadest reasonable interpretation, and the opening 21 in the turntable 2 (e.g. Fig. 6) is interpreted as a slot extending from a first end (formed by the side ends having 23), to a second end (defined by a wall surface opposite the slot, e.g. Fig. 6). In the arrangement of the arm member (12, 2) having the turntable at a position for the insertion of the stemware (Fig. 2), the first end of the slot is at an exterior surface of the arm member outside of the recess, and the second end is at a location within the recess and defines a stop within the recess, as claimed.
The recitation that the slot is for receiving a stem of stemware and the recess is for receiving a base of the stemware is the recitation of the intended use of the claimed article holder assembly that includes the recitation of article worked upon by a dishwasher appliance being claimed. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART). A claim is only limited by positively recited elements. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115 (MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS). as discussed above. In this case, Yang teaches that there are many types of goblets of different specifications and types, and the size of the handles of different types of goblets is different (paras 4, 6), that the arm member 12 can be disassembled and connected to the second connecting assembly 4 of different heights, so that the goblet holder can adapt to goblets of different heights (para 38). The recess portion of 21 is capable to support the base of the stemware, e.g. when the length of the stem is less than the height of the arm member. In the arrangement of Yang, during positioning of the stemware, the stem is slidable from the first end of the slot and through the slot up to the stop at the second end, and the base of the stemware is capable to sit within the recess once the stem of the stemware reaches the stop, i.e. is inserted, as claimed.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulagu et al. (EP 1929928 B1, cited in IDS), hereinafter Hulagu. 
Regarding claim 15, Hulagu discloses a removable article holder assembly (rack 1) comprising a base (grid of rack); an arm member (3) removably coupled to the base, the arm member is capable to extend outward from the base in an engaged position when secured to a first attachment location (via 5), and to rest against the base in a second attachment location in a disengaged position (via 6, Fig. 1). The open-end portion defined by parallel distal ends 3E, 3E’ is interpreted as a slot, and the closed-end expanding portion is interpreted as a recess, in the broadest reasonable interpretation. The distal end of the slot arranged at an exterior surface of the at least one arm member outside of the at least one recess is interpreted as a first end (Fig. 13) and the portion of the slot before expanding portion is interpreted as a second end at a location within the at least one recess. The corner formed by the distal end and the recess is interpreted as a stop within the at least one recess, in the broadest reasonable interpretation. 
The recitation that the slot is for receiving a stem of stemware and the recess is for receiving a base of the stemware is the recitation of the intended use of the claimed article holder assembly that includes the recitation of article worked upon by a dishwasher appliance being claimed, as discussed above. Hulagu illustrates the article holder supporting several stemware items of different shapes and sizes (e.g. Fig. 11, para 25). In this case, the recess portion is capable to support the base of the stemware, e.g. when the length of the stem is less than the height of the arm member. In the arrangement of Hulagu, during positioning of the stemware, the stem is slidable from the first end of the slot and through the slot up to the stop at the second end, and the base of the stemware is capable to sit within the recess once the stem of the stemware reaches the stop, as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 108095655 A, cited in IDS), hereinafter Su in view of Citak et al. (US 10,159,397 B2, cited in IDS), hereinafter Citak.
Regarding claims 1 and 15, Su discloses a dishwasher appliance (100, Figs. 1-2) comprising a tub (inner tank 30) defining a wash chamber (31, Fig. 2, paras 18, 39, 45); a door mounted proximate the tub and permitting selective access to the wash chamber of the tub (Fig. 2); a rack assembly mounted within the wash chamber and configured for receipt of articles for cleaning, the rack assembly comprising an upper rack (bowl basket 20, Fig. 1); an article holder assembly (cup holder 10, e.g. Fig. 3) comprising a base portion (support frame 11) and at least one arm member (mounting frame 13) removably coupled to the base portion (via 122, e.g. Fig. 5), a first attachment location (122) for the arm member; and a second attachment location (123) for the arm member (para 60); that the article holder assembly is adjustable between an engaged position (position a, Figs. 3 and 7) and a disengaged position (position b, Figs. 4, 8), that in the engaged position, the arm member (13) is secured to the first attachment location (para 60), such that it extends outward from the base portion (Fig. 3), and that in the disengaged position, the arm member (13) is secured to the second attachment location, such that the arm member rests against the base portion (Fig. 4, para 60), and a that the base portion (11) is adapted to fit onto the upper rack (frame body 111 can be placed in the rack, para 8). In the arrangement disclosed by Su, the arm member (13) is capable to support articles during a wash cycle of the dishwasher appliance (e.g. Figs. 11 and 12). Su discloses that the arm member (13) comprises supporting means in the shape of ring (133, Fig. 3). Su discloses that the arm member comprises an opening for inserting the wine glass (e.g. Fig. 12). Su does not disclose that the arm member comprises at least one slot. 
Citak teaches an article holder assembly (1, Fig. 1) comprising a base (7); an arm member (6, Fig. 2) comprising at least one recess (resting cavity 17, e.g. Fig. 2) and at least one slot (between restriction forms 12 and separator 15 ) extending from a first end at an exterior surface of the at least one arm member outside of the at least one recess to a second end at a location within the at least one recess, the second end defining a stop (separator 15) within the at least one recess (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the supporting means of Su with the slot of Citak in order to insert the article for support. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to easier insert various articles, and have a reasonable expectation of success because such configurations are known in the art. 
The recitation that the slot is for receiving a stem of stemware and the recess is for receiving a base of the stemware is the recitation of the intended use of the claimed article holder assembly that includes the recitation of article worked upon by a dishwasher appliance being claimed, as discussed above. In this case, in the dishwasher of Su modified with the supporting configuration of Citak, the slot is capable to receive the stem of stemware, and the recess is capable to support the base of the stemware e.g. when the length of the stem of the item is equal to or less than the height of the arm member. In the arrangement of Su and Citak, during positioning of the stemware, the stem is slidable from the first end of the slot and through the slot up to the stop at the second end, and the base of the stemware is capable to sit within the recess once the stem of the stemware reaches the stop, as claimed.
Su does not explicitly disclose a lower rack. However, dishwashers having upper and lower racks are well known in the art and are sold commercially. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the rack in the dishwasher of Su, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. The motivation for doing so would be to increase holding capacity of the dishwasher.
Regarding claims 2 and 16, Su discloses that the base portion (11) comprises a handle (15, Fig. 3, para 66).
Regarding claim 3, Su discloses that the base portion (11) comprises at least one flange (1151, Fig. 11). The article holder assembly of Su can be placed in the rack such that the flange is adjacent to at least one tine of the upper rack.
Regarding claim 4, Su discloses a plurality of flanges (116) spaced apart by a certain distance (Fig. 4). The base portion of Su is capable to fit between a plurality of tines in the upper rack.
Regarding claims 6 and 18, the slot disclosed by Citak defines an arcuate path (Fig. 2). 
Regarding claim 7, in the arrangement of Su, the arm member (13) extends at an angle of 90 degrees in the engaged position (Fig. 3). The recitation that fluid does not pool atop the base of the stemware during operation of the dishwasher appliance is a recitation of the intended use of the claimed dishwasher. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. In this case, the arrangement of Su is capable to support the articles such that fluid does not pool atop the base of the stemware during operation of the dishwasher appliance, depending on positioning and/or shape of the stemware. Further, the arm member (13) is pivotable relative to the shaft (122) between vertical and horizontal, and thus, that angle can be further adjusted.
Further, Citak teaches that the arm members (6) are inclined (e.g. Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the article holder of Su and Citak with the inclined orientation of the arm member in the engaged position taught by Citak in order to support the articles. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow for improved holding of the articles and better drainage and drying, and have a reasonable expectation of success because such inclined positioning is known in the art.
Regarding claim 8, Su discloses that the removable article holder assembly (10) comprises first and second arm members (13, e.g. Fig. 3).
Regarding claim 9, Su discloses that the base portion (11) comprises opposing first attachment locations (122, Fig. 5) such that, in the engaged position, the first and second arm members are secured to the opposing first attachment locations and extend outward from the base portion (11). The disclosed first and second arm members are capable to support the one or more of the articles during the wash cycle of the dishwasher appliance.
Regarding claim 17, Su discloses a plurality of flanges (116) spaced apart by a certain distance (Fig. 4). The base portion of Su is capable to fit between a plurality of tines in an upper rack.
Regarding claim 19, Su discloses first and second arm members (Fig. 3) secured to opposing first attachment locations (122) such that in the engaged position, the first and second arm members extend outward from the base portion to support the one or more of the articles (via 133, Fig. 3), and to the opposing second attachment locations (123) such that in the disengaged position, the first and second arm members rest against opposing sides of the base portion (Fig. 4).
Claim(s) 10-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 108095655 A), hereinafter Su in view of Citak et al. (US 10,159,397 B2), hereinafter Citak in further view of Wilson (US 2018/0168427 A1), hereinafter Wilson.
The reliance of Su and Citak is set forth supra.
Regarding claim 10, Su discloses that edges of the first and second arm members (13), and the opposing first attachment locations form snap fit connections (1311 and 122), and that the edges of the first and second arm members are slidable with respect to the first and second attachment locations. Su does not disclose that the edges of the first and second arm members and the opposing first attachment locations comprise corresponding dovetail connections.
Wilson teaches that the position of the arm member (350) may be manually adjusted utilizing shelf hooks, latches or other suitable attachments, e.g. dovetail detents, pegs and detents, hooks and stays, spring-loaded pins or ratchets disposed on the base member (348) (para 102). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the mounting means comprising dovetail taught by Wilson for the mounting means disclosed by Su for the predictable result of mounting the arm member to the base member at engaged position, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to ensure stability of the connection of the arm member to the base member in the engaged state.
Regarding claim 11, Su discloses that the base portion (11) comprises opposing second attachment locations (123) such that, in the disengaged position, the first and second arm members (13) are secured to the opposing second attachment locations (123), respectively, and rest against opposing sides of the base portion (e.g. Fig. 4).
Regarding claim 12, Su discloses that edges of the first and second arm members (13), and the opposing second attachment locations form snap fit connections (1312 and 123). Su does not disclose that the edges of the first and second arm members and the opposing second attachment locations comprise corresponding dovetail connections. Wilson teaches dovetails as suitable attachments (para 102). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the mounting means comprising dovetail taught by Wilson for the mounting means disclosed by Su for the predictable result of mounting the arm member to the base member at disengaged position, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to ensure stability of the connection of the arm member to the base member in the disengaged state.
Regarding claim 13, in the arrangement of Su and Wilson, the edges of the first and second arm members (13) are slidable with respect to the first and second attachment locations.
Regarding claim 20, Su and Wilson are relied on as discussed above.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 108095655 A), hereinafter Su in view of Citak et al. (US 10,159,397 B2), hereinafter Citak in further view of Wilson (US 2018/0168427 A1), hereinafter Wilson in further view of Pascot (FR 2649081 A), hereinafter Pascot.
The reliance of Su, Citak, and Wilson is set forth supra.
Regarding claim 14, Wilson does not teach that the dovetail connections comprise a T-shaped configuration. Pascot teaches an article holder assembly (e.g. Fig. 4) comprising a dovetailed connection (11, 12, Figs. 1, 2). The taught connection appears to have T-shaped configuration (12, Fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the dovetail such that it has a T-shaped configuration, with no change in respective function, to yield the same and predictable result of forming connection between two elements, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape.
Pertinent Prior Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kim (US 2020/0281441 A1) teaches a dishwasher (1, Fig. 1) comprising a removable article holder assembly (100, Fig. 3) comprising an arm member (110) removably coupled to the base (51), configured to extend outward from the base (Fig. 3) and to rest against the base (Fig. 5), and having a recess (115c) and a slot (defined by 115b) extending from a first (outer end) to a second (inner) end defining a stop (115a) within the recess (Fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA GRAF/Examiner, Art Unit 1711